EXHIBIT 10.4

FIRST AMENDMENT

TO THE

EMPLOYMENT AGREEMENT

This First Amendment to the Employment Agreement (the “Amendment”) is entered
into on March 31, 2014, by and between MASTEC, INC., a Florida corporation (the
“Company”), and ROBERT APPLE (“Employee”).

WHEREAS, the Company and the Employee previously entered into an Employment
Agreement, effective as of January 1, 2010 (the “Employment Agreement”); and

WHEREAS, the Company and the Employee desire to amend the Employment Agreement
as of the date hereof in certain respects.

NOW THEREFORE, in consideration of the facts, mutual promises, and covenants
contained herein and intending to be legally bound hereby, the Company and
Employee agree as follows:

1. Section 4(f) of the Employment Agreement is hereby amended and restated, in
its entirety, to read as follows:

“f. Equity. As of the Effective Date, Employee shall receive 37,500 shares of
the Company’s common stock (the “Restricted Stock”), which shall vest 100% on
the third anniversary of the Effective Date (the “Vesting Date”). So long as the
Employee is not terminated for Cause (as defined in Section 11(c) hereof) and
has not breached any of his obligations set forth in Sections 6, 7 and 8 hereof,
the Restricted Stock and any other restricted stock issuances or stock options
grants Employee may have during the Term shall continue to vest until they are
fully vested and all existing and future stock option grants will remain
exercisable by Employee for the full term of the grant. The Restricted Stock
will be subject to the terms and conditions of the Company’s incentive plans, as
in effect and as may be amended from time to time in the Company’s sole
discretion.”

2. Section 12(g) of the Employment Agreement is hereby amended and restated, in
its entirety, to read as follows:

“g. Tax Gross-Ups. Notwithstanding any provision of this Agreement to the
contrary, payment of any tax reimbursements under this Agreement must be made by
no later than the end of the taxable year of the Employee following the taxable
year of the Employee in which the Employee remits the related taxes and the
payment of any tax reimbursements under this Agreement shall be based on
Employee’s actual marginal tax rate of the Federal, state, local, or foreign
taxes imposed upon Employee as a result of compensation paid or made available
to Employee, including the additional taxes imposed upon Employee due to the
Company’s payment of the initial taxes on such compensation.”

3. Except as amended herein, all other provisions of the Employment Agreement
remain unchanged and in full force and effect.



--------------------------------------------------------------------------------

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

2



--------------------------------------------------------------------------------

EXECUTED as of the date set forth in the first paragraph of this Amendment.

 

EMPLOYEE

/s/ Robert Apple

Robert Apple MASTEC, INC. By:  

/s/ Jose Mas

  Jose Mas, Chief Executive Officer

 

3